


Exhibit 10.3

THIS SPONSOR SERVICES AGREEMENT, dated as of January 26, 2005 (this
“Agreement”), among Celanese Corporation, a Delaware corporation (formerly known
as Blackstone Crystal Holdings Capital Partners (Cayman) IV Ltd.) (the
“Company”), Celanese Holdings LLC, a Delaware limited liability company
(formerly known as BCP Crystal Holdings Ltd. 2 ) (“Holdco Sub”), and Blackstone
Management Partners IV L.L.C., a Delaware limited liability company (“BMP”),
amends and restates the Transaction and Monitoring Fee Agreement, dated as of
April 6, 2004, among the Company, Holdco Sub and BMP (the “Original
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Original Agreement.


BACKGROUND

 

1.             BMP has expertise in the areas of finance, strategy, investment,
acquisitions and other matters relating to the Company and its business.

2.             The Company, Holdco Sub and their respective subsidiaries have
availed themselves, for the term of the Original Agreement, of BMP’s expertise
in providing monitoring, advisory and consulting services in relation to the
affairs of the Company, Holdco Sub and their respective subsidiaries (including
in connection with the initial public offering of common stock of the Company),
which the Company and Holdco Sub believe have been beneficial to them and their
subsidiaries.  Nonetheless, the Company and BMP wish to terminate the Services
(as defined in the Original Agreement) and the Company’s and Holdco Sub’s
preexisting payment obligations with respect to the Services as provided in the
Original Agreement in consideration of the payment of the fee described below.

3.             The Company, Holdco Sub and their respective subsidiaries desire
to have the opportunity to avail themselves of certain services of BMP in the
future.

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:


AGREEMENT

SECTION 1.   Termination of Services Under Original Agreement


IN PAYMENT FOR AND IN CONSIDERATION OF THE TERMINATION OF THE PROVISIONS OF THE
ORIGINAL AGREEMENT RELATING TO THE SERVICES AND FOR ANY REMAINING MONITORING
FEES PAYABLE BY HOLDCO SUB AND THE COMPANY UNDER THE ORIGINAL AGREEMENT, THE
COMPANY OR HOLDCO SUB SHALL PAY OR CAUSE TO BE PAID TO BMP A PORTION OF THE LUMP
SUM FEE EQUAL TO $35 MILLION, WHICH SHALL BE PAYABLE IN CASH ON THE DATE HEREOF
TO THE BANK ACCOUNT DESIGNATED BY BMP AND SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.   THE PAYMENT BY THE COMPANY OR HOLDCO SUB (OR ONE OR MORE OF
THEIR SUBSIDIARIES) TO BMP OF SUCH SPECIFIED AMOUNT SHALL SATISFY ALL
OBLIGATIONS OF THE COMPANY AND HOLDCO SUB UNDER THE ORIGINAL AGREEMENT WITH
RESPECT TO THE LUMP SUM FEE.  THE PARTIES ANTICIPATE THAT HOLDCO SUB WILL PAY OR
CAUSE TO BE PAID SUCH SPECIFIED AMOUNT.

 

--------------------------------------------------------------------------------


 

SECTION 2.   Right of First Refusal to Provide Services; Certain Fees.


(A) IF THE COMPANY OR ANY OF ITS SUBSIDIARIES DETERMINES THAT IT IS ADVISABLE
FOR THE COMPANY OR SUCH SUBSIDIARY TO HIRE A FINANCIAL ADVISOR, CONSULTANT,
INVESTMENT BANKER OR ANY SIMILAR ADVISOR IN CONNECTION WITH ANY MERGER,
ACQUISITION, DISPOSITION, RECAPITALIZATION, ISSUANCE OF SECURITIES, FINANCING OR
ANY SIMILAR TRANSACTION, IT WILL NOTIFY BMP OF SUCH DETERMINATION IN WRITING. 
PROMPTLY THEREAFTER, UPON THE REQUEST OF BMP, THE PARTIES WILL NEGOTIATE IN GOOD
FAITH TO AGREE UPON APPROPRIATE SERVICES, COMPENSATION AND INDEMNIFICATION FOR
THE COMPANY OR SUCH SUBSIDIARY TO HIRE BMP OR ONE OF ITS AFFILIATES FOR SUCH
SERVICES.  THE COMPANY AND ITS SUBSIDIARIES MAY NOT HIRE ANY PERSON, OTHER THAN
BMP OR ONE OF ITS AFFILIATES, TO PERFORM ANY SUCH SERVICES UNLESS ALL OF THE
FOLLOWING CONDITIONS HAVE BEEN SATISFIED: (I) THE PARTIES ARE UNABLE TO AGREE
UPON THE TERMS OF THE ENGAGEMENT OF BMP OR ITS AFFILIATE TO RENDER SUCH SERVICES
AFTER 30 DAYS FOLLOWING RECEIPT BY BMP OF SUCH WRITTEN NOTICE, (II) SUCH OTHER
PERSON HAS A REPUTATION THAT IS AT LEAST EQUAL TO THE REPUTATION OF BMP IN
RESPECT OF SUCH SERVICES, (III) TEN BUSINESS DAYS HAVE ELAPSED AFTER THE COMPANY
OR SUCH SUBSIDIARY PROVIDES A WRITTEN NOTICE TO BMP OF ITS INTENTION TO HIRE
SUCH OTHER PERSON, WHICH NOTICE SHALL IDENTIFY SUCH OTHER PERSON AND SHALL
DESCRIBE IN REASONABLE DETAIL THE NATURE OF THE SERVICES TO BE PROVIDED, THE
COMPENSATION TO BE PAID AND THE INDEMNIFICATION TO BE PROVIDED, (IV) THE
COMPENSATION TO BE PAID IS NOT MORE THAN BMP OR ITS AFFILIATE WAS WILLING TO
ACCEPT IN THE NEGOTIATIONS DESCRIBED ABOVE AND (V) THE INDEMNIFICATION TO BE
PROVIDED IS NOT MORE FAVORABLE TO SUCH OTHER PERSON THAN THE INDEMNIFICATION
THAT BMP OR ITS AFFILIATE WAS WILLING TO ACCEPT IN THE NEGOTIATIONS DESCRIBED
ABOVE.


(B)   IN THE ABSENCE OF AN EXPRESS AGREEMENT REGARDING COMPENSATION FOR SERVICES
PERFORMED BY BMP OR ANY OF ITS AFFILIATES IN CONNECTION WITH ANY ACQUISITION,
DIVESTITURE, REFINANCING, RECAPITALIZATION OR SIMILAR TRANSACTION BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES, BMP SHALL BE ENTITLED TO RECEIVE UPON CONSUMMATION
OF (I) ANY SUCH ACQUISITION, DISPOSITION OR RECAPITALIZATION, A FEE EQUAL TO (X)
1% OF THE AGGREGATE ENTERPRISE VALUE OF THE ACQUIRED, DIVESTED OR RECAPITALIZED
ENTITY (CALCULATED, ON A CONSOLIDATED BASIS FOR SUCH ENTITY, AS THE SUM OF (1)
THE MARKET VALUE OF ITS COMMON EQUITY (OR THE FAIR MARKET VALUE THEREOF IF NOT
PUBLICLY TRADED), (2) THE VALUE OF ITS PREFERRED STOCK (AT LIQUIDATION VALUE),
(3) THE BOOK VALUE OF ITS MINORITY INTERESTS AND (4) ITS AGGREGATE LONG- AND
SHORT-TERM DEBT, LESS ITS CASH AND CASH EQUIVALENTS), OR (Y) IF SUCH TRANSACTION
IS STRUCTURED AS AN ASSET PURCHASE OR SALE, 1% OF THE CONSIDERATION PAID FOR OR
RECEIVED IN RESPECT OF THE ASSETS ACQUIRED OR DISPOSED OF AND (II) ANY SUCH
REFINANCING, A FEE EQUAL TO 1% OF THE AGGREGATE VALUE OF THE SECURITIES SUBJECT
TO SUCH REFINANCING.


(C)   IN ADDITION, IF MUTUALLY AGREED BETWEEN THE COMPANY AND BMP, THE COMPANY
MAY ENGAGE BMP TO PROVIDE, BY AND THROUGH ITSELF, ITS AFFILIATES AND SUCH OF
THEIR RESPECTIVE OFFICERS, EMPLOYEES, REPRESENTATIVES AND THIRD PARTIES AS BMP
IN ITS SOLE DISCRETION MAY DESIGNATE FROM TIME TO TIME, MONITORING, ADVISORY AND
CONSULTING SERVICES IN RELATION TO THE AFFAIRS OF THE COMPANY AND ITS
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, (I) ADVICE REGARDING THE STRUCTURE,
DISTRIBUTION AND TIMING OF DEBT AND EQUITY OFFERINGS AND ADVICE REGARDING
RELATIONSHIPS WITH THE COMPANY’S AND ITS SUBSIDIARIES’ LENDERS AND BANKERS,
(II) ADVICE REGARDING THE STRATEGY OF THE COMPANY AND ITS SUBSIDIARIES, (III)
GENERAL ADVICE REGARDING DISPOSITIONS AND/OR ACQUISITIONS AND (IV) SUCH OTHER
ADVICE DIRECTLY RELATED OR ANCILLARY TO THE ABOVE FINANCIAL ADVISORY SERVICES AS
MAY BE REASONABLY REQUESTED BY THE COMPANY, PROVIDED THAT BMP SHALL HAVE NO
OBLIGATION TO PROVIDE ANY SERVICES TO THE COMPANY ABSENT AGREEMENT BETWEEN THE
COMPANY AND BMP WITH RESPECT TO THE SCOPE OF SERVICES TO BE PROVIDED, THE
CONSIDERATION TO BE PAID THEREFOR AND OTHER TERMS OF SUCH ENGAGEMENT.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.   Reimbursements.  In addition to the fees payable pursuant to this
Agreement, the Company will pay, or cause to be paid, directly, or reimburse BMP
and each of its affiliates for, their respective Out-of-Pocket Expenses (as
defined below).  For the purposes of this Agreement, the term “Out-of-Pocket
Expenses” means the reasonable out-of-pocket costs and expenses incurred by BMP
and its affiliates (i) in connection with the Services provided under the
Original Agreement and any services provided under this Agreement (including
prior to the date hereof or the date of the Original Agreement) or (ii) in order
to make Securities and Exchange Commission and other legally required filings
relating to the ownership of capital stock of the Company or its successor by
BMP or its affiliates, or otherwise incurred by BMP or its affiliates from time
to time in the future in connection with the ownership or subsequent sale or
transfer by BMP or its affiliates of capital stock of the Company or its
successor, including, without limitation, (a) fees and disbursements of any
independent professionals and organizations, including independent accountants,
outside legal counsel or consultants, retained by BMP or any of its affiliates,
(b) costs of any outside services or independent contractors such as couriers,
business publications, on-line financial services or similar services, retained
or used by BMP or any of its affiliates and (c) transportation, per diem costs,
word processing expenses or any similar expense not associated with BMP’s or its
affiliates’ ordinary operations.  All payments or reimbursements for
Out-of-Pocket Expenses will be made by wire transfer in same-day funds promptly
upon or as soon as practicable following request for payment or reimbursement in
accordance with this Agreement, to the bank account indicated to the Company by
the relevant payee.

SECTION 4.   Indemnification.


THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS BMP, ITS AFFILIATES AND THEIR
RESPECTIVE PARTNERS (BOTH GENERAL AND LIMITED), MEMBERS (BOTH MANAGING AND
OTHERWISE), OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES (EACH
SUCH PERSON BEING AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES AND LIABILITIES, INCLUDING IN CONNECTION WITH SEEKING
INDEMNIFICATION, WHETHER JOINT OR SEVERAL (THE “LIABILITIES”), RELATED TO,
ARISING OUT OF OR IN CONNECTION WITH THE SERVICES PROVIDED UNDER THE ORIGINAL
AGREEMENT OR ANY SERVICES CONTEMPLATED BY THIS AGREEMENT OR THE ENGAGEMENT OF
BMP PURSUANT TO, AND THE PERFORMANCE BY BMP OF THE SERVICES PROVIDED UNDER THE
ORIGINAL AGREEMENT OR ANY SERVICES CONTEMPLATED BY THIS AGREEMENT, WHETHER OR
NOT PENDING OR THREATENED, WHETHER OR NOT AN INDEMNIFIED PARTY IS A PARTY,
WHETHER OR NOT RESULTING IN ANY LIABILITY AND WHETHER OR NOT SUCH ACTION, CLAIM,
SUIT, INVESTIGATION OR PROCEEDING IS INITIATED OR BROUGHT BY THE COMPANY.  THE
COMPANY WILL REIMBURSE ANY INDEMNIFIED PARTY FOR ALL REASONABLE COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) AS THEY ARE
INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING, PURSUING, DEFENDING OR
ASSISTING IN THE DEFENSE OF ANY ACTION, CLAIM, SUIT, INVESTIGATION OR PROCEEDING
FOR WHICH THE INDEMNIFIED PARTY WOULD BE ENTITLED TO INDEMNIFICATION UNDER THE
TERMS OF THE PREVIOUS SENTENCE, OR ANY ACTION OR PROCEEDING ARISING THEREFROM,
WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY THERETO.  THE COMPANY WILL NOT
BE LIABLE UNDER THE FOREGOING INDEMNIFICATION PROVISION WITH RESPECT TO ANY
PARTICULAR LOSS, CLAIM, DAMAGE, LIABILITY, COST OR EXPENSE OF AN INDEMNIFIED
PARTY THAT IS DETERMINED BY A COURT, IN A FINAL JUDGMENT FROM WHICH NO FURTHER
APPEAL MAY BE TAKEN, TO HAVE RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  THE ATTORNEYS’ FEES AND OTHER
EXPENSES OF AN INDEMNIFIED PARTY SHALL BE PAID BY THE COMPANY AS THEY ARE
INCURRED UPON RECEIPT, IN EACH CASE, OF AN UNDERTAKING BY OR ON BEHALF OF THE
INDEMNIFIED PARTY TO REPAY SUCH AMOUNTS IF IT IS FINALLY

 

3

--------------------------------------------------------------------------------


 


JUDICIALLY DETERMINED THAT THE LIABILITIES IN QUESTION RESULTED PRIMARILY FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.

SECTION 5.   Accuracy of Information.  The Company shall furnish or cause to be
furnished to BMP such information as BMP believes reasonably appropriate to
rendering the services contemplated by this Agreement and to comply with the
Securities and Exchange Commission or other legal requirements relating to the
beneficial ownership by BMP or its affiliates of equity securities of the
Company (all such information so furnished, the “Information”).  The Company
recognizes and confirms that BMP (a) has used and relied, and will continue to
use and rely, primarily on the Information and on information available from
generally recognized public sources in performing the Services and any services
contemplated by this Agreement without having independently verified the same,
(b) does not assume responsibility for the accuracy or completeness of the
Information and such other information and (c) is entitled to rely upon the
Information without independent verification.

SECTION 6.   Effectiveness.  This Agreement will become effective as of the date
BMP receives payment of the payment referred to in Section 1.

SECTION 7.   Term.  Except as otherwise provided herein, this Agreement will
continue in effect until the “Termination Date,” which is the earlier of (i) the
date on which BMP and its affiliates (in the aggregate) own less than 10% of the
equity of the Company then outstanding, and (ii) such earlier date as the
Company and BMP may mutually agree upon; provided that, (x) the occurrence of
the Termination Date will not affect the obligations of Holdco Sub and the
Company to pay any amounts accrued but not yet paid as of such date, (y) Section
3 will remain in effect after the Termination Date with respect to Out-of-Pocket
Expenses which were incurred prior to or within a reasonable period of time
after the Termination Date, but have not been paid to BMP in accordance with
Section 3; and (z) the provisions of Sections 4, 5 and 7 will survive after the
Termination Date.

SECTION 8.   Permissible Activities.  Subject to applicable law, nothing herein
will in any way preclude BMP or its affiliates (other than the Company or its
subsidiaries and their respective employees) or their respective partners (both
general and limited), members (both managing and otherwise), officers,
directors, employees, agents or representatives from engaging in any business
activities or from performing services for its or their own account or for the
account of others, including for companies that may be in competition with the
business conducted by the Company.

SECTION 9.   Miscellaneous.


(A)           NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, OR
CONSENT TO ANY DEPARTURE BY ANY PARTY HERETO FROM ANY SUCH PROVISION, WILL BE
EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY EACH OF THE PARTIES HERETO.  ANY
AMENDMENT, WAIVER OR CONSENT WILL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.  THE WAIVER BY ANY PARTY OF ANY BREACH
OF THIS AGREEMENT WILL NOT OPERATE AS OR BE CONSTRUED TO BE A WAIVER BY SUCH
PARTY OF ANY SUBSEQUENT BREACH.


(B)           ANY NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE MADE IN WRITING AND WILL BE SUFFICIENTLY GIVEN IF DELIVERED
PERSONALLY OR SENT BY FACSIMILE

 

4

--------------------------------------------------------------------------------


 


WITH CONFIRMED RECEIPT, OR BY OVERNIGHT COURIER, ADDRESSED AS FOLLOWS OR TO SUCH
OTHER ADDRESS OF WHICH THE PARTIES MAY HAVE GIVEN WRITTEN NOTICE:

if to BMP:

 

c/o The Blackstone Group L.P.

345 Park Avenue

31st Floor

New York, New York  10154

Attention:  Benjamin J. Jenkins

Facsimile:  (212) 583-5257

 

if to the Company or Holdco Sub:

 

Celanese Corporation

1601 West LBJ Freeway

Dallas, Texas 75234-6034

Attention:              Secretary

Facsimile:               (972) 332-9022

 

With a copy to:

 

Celanese Corporation

550 U.S. Highway 202/206

Bedminster, New Jersey 07921-1590

Attention:              Senior SEC Counsel

Facsimile:               (908) 901-4808

 

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile with confirmed receipt, and (ii) one business day after being sent by
overnight courier.

 


(C)           THIS AGREEMENT (AND, TO THE EXTENT REFERENCED HEREIN, THE ORIGINAL
AGREEMENT) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF, AND WILL SUPERSEDE ALL PREVIOUS ORAL AND WRITTEN (AND
ALL CONTEMPORANEOUS ORAL) NEGOTIATIONS, COMMITMENTS, AGREEMENTS AND
UNDERSTANDINGS RELATING HERETO; PROVIDED, HOWEVER, THAT THIS AGREEMENT DOES NOT
SUPERSEDE ANY EXISTING AGREEMENTS RELATING TO THE TYPES OF SERVICES,
CONTEMPLATED BY SECTION 2(B) OF THE ORIGINAL AGREEMENT.


(D)           THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


(E)           NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS OR OBLIGATIONS
HEREUNDER MAY BE ASSIGNED BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF
BMP.  SUBJECT TO THE FOREGOING, THE PROVISIONS OF THIS AGREEMENT WILL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  SUBJECT TO THE NEXT SENTENCE, NO PERSON OR PARTY OTHER
THAN THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS IS
INTENDED TO BE A BENEFICIARY OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT BMP AND ITS

 

5

--------------------------------------------------------------------------------


 


AFFILIATES AND THEIR RESPECTIVE PARTNERS (BOTH GENERAL AND LIMITED), MEMBERS
(BOTH MANAGING AND OTHERWISE), OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
REPRESENTATIVES ARE INTENDED TO BE THIRD-PARTY BENEFICIARIES UNDER SECTION 4 OF
THIS AGREEMENT.


(F)            THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE PARTIES TO THIS
AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE), AND
ALL OF SAID COUNTERPARTS TAKEN TOGETHER WILL BE DEEMED TO CONSTITUTE ONE AND THE
SAME INSTRUMENT.


(G)           ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION WILL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION WILL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.

*              *              *              *              *

 

6

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED, OR HAVE CAUSED TO BE
EXECUTED, THIS SPONSOR SERVICES AGREEMENT AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

CELANESE CORPORATION

 

 

 

 

By:

/s/ David N. Weidman

 

 

 

Name: David N. Weidman

 

 

Title: Chief Executive Officer and President

 

 

 

 

CELANESE HOLDINGS LLC

 

 

 

 

By:

/s/ Corliss J. Nelson

 

 

 

Name: Corliss J. Nelson

 

 

Title: Chief Financial Officer

 

 

 

 

BLACKSTONE MANAGEMENT PARTNERS IV L.L.C.

 

 

 

 

By:

/s/ Peter G. Peterson

 

 

 

Name: Peter G. Peterson

 

 

Title: Founding Member

 

 

 

 

By:

/s/ Stephen A. Schwarzman

 

 

 

Name: Stephen A. Schwarzman

 

 

Title: Founding Member

 

7

--------------------------------------------------------------------------------
